Citation Nr: 1737828	
Decision Date: 09/08/17    Archive Date: 09/19/17

DOCKET NO.  14-44 462	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for right ear hearing loss.

2.  Entitlement to an initial compensable disability evaluation for service-connected left ear hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Churchwell, Associate Counsel 



INTRODUCTION

The Veteran served on active duty from April 1959 to May 1962.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from the November 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

In his December 2014 VA Form 9 substantive appeal, the Veteran requested a hearing before a member of the Board.  In January 2015 he withdrew his request for a hearing and VA therefore has no duty to provide an opportunity for a hearing in this case.  See 38 C.F.R. § 20.704(e) (2016).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  Although not noted at service entrance, there is clear and unmistakable evidence that the Veteran's right ear hearing loss pre-existed his active service.

2.  Clear and unmistakable evidence has been presented showing that the Veteran's pre-existing right ear hearing loss was not aggravated by service.  

3.  The Veteran's left ear hearing loss disability has been manifested by no more than an average puretone threshold, at the frequencies of 1000, 2000, 3000, and 4000 Hertz (Hz), of 83.75 decibels (dB) for the left ear and speech recognition scores of no lower than 64 percent in the left ear.




CONCLUSIONS OF LAW

1.  The criteria for service connection for a right ear hearing loss have not been met.  38 U.S.C.A. §§ 1101, 1110, 1111, 1153, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.306 (2016).

2.  The criteria for an initial compensable disability rating for bilateral hearing loss disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.85, Diagnostic Code 6100 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  

The duty to notify has been met.   See October 2012 VCAA correspondence.   Neither the Veteran, nor his representative, has alleged prejudice with regard to notice.  The Federal Court of Appeals has held that "absent extraordinary circumstances...it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran...."  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).   In light of the foregoing, nothing more is required.

VA also has a duty to assist a claimant in the development of a claim.  That duty includes assisting the claimant in the procurement of service and other relevant records and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has associated the Veteran's service treatment records and VA treatment records with the claims file.  The Veteran was also afforded adequate examinations.  The examiners considered the relevant history, provided a detailed description of the condition, and provided an extensive analysis to support the conclusions reached.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007).  With respect to his hearing loss examination, the impact of the Veteran's hearing loss on his occupational capacity and daily activities was addressed by the examining clinician pursuant to Martinak v. Nicholson, 21 Vet. App. 447 (2007). 

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this claim, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103   (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328   (Fed. Cir. 2006).

Service Connection for Right Ear Hearing Loss

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2016).  "To establish a right to compensation for a present disability, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  

For the purposes of § 1110 every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service. 38 U.S.C.A. § 1111 (West 2014).  Only such conditions as are recorded in examination reports are to be considered as noted. 38 C.F.R. § 3.304(b) (2016). 

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has distinguished between those cases in which the preexisting condition is noted upon entry into service, and those cases in which the preexistence of the condition must otherwise be established.  See Wagner v. Principi, 370 F.3d 1089, 1096   (Fed. Cir. 2004); Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002); Horn v. Shinseki, 25 Vet. App. 231, 234 (2012); see also 38 U.S.C.A. § 1111 (presumption of sound condition). 

In a case where there is no preexisting condition noted upon entry into service, such as here, the Veteran is presumed to have entered service in sound condition, and the burden falls to the government to demonstrate by clear and unmistakable evidence that (1) the condition preexisted service and (2) the preexisting condition was not aggravated by service.  Wagner, 370 F3d. at 1345; Horn, 25 Vet. App. at 234; 38 U.S.C.A. § 1111.  This statutory provision is referred to as the "presumption of soundness."  Horn, 25 Vet. App. at 234.  The veteran is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches. VAOPGCPREC 3-2003 (July 16, 2003). 

The government may show a lack of aggravation by establishing by clear and unmistakable evidence "that there was no increase in disability during service or that any 'increase in disability [was] due to the natural progress of the' preexisting condition."  Wagner, 370 F.3d at 1096 (quoting 38 U.S.C.A. § 1153 ).  This burden of proof must be met by "affirmative evidence" demonstrating that there was no aggravation.  The burden is not met by finding "that the record contains insufficient evidence of aggravation."  Horn, 25 Vet. App. at 236-37.

If the government rebuts the presumption of soundness, then the veteran is not entitled to service-connected benefits.  However, if the government fails to rebut the presumption of soundness under section 1111 by showing any of the above, the veteran's claim is one of direct service connection.  Horn, 25 Vet. App. at 236-37; Wagner, 370 F.3d at 1096.

Prior to the application of the presumption of soundness, there must be evidence that a disease or injury - that was not noted upon entrance into service - actually manifested or was incurred in service.  Gilbert v. Shinseki, 26 Vet. App. 48, 52   (2013).  The presumption of soundness shields the Veteran from a finding that the disease or injury preexisted (and therefore was not incurred in) service by requiring VA to prove by clear and unmistakable evidence that a disease or injury manifesting in service both preexisted service and was not aggravated by service. Id. at 55. 

"Clear and unmistakable evidence" is an "onerous" evidentiary standard, requiring that the preexistence of a condition and the no-aggravation result be "undebatable."  Cotant v. Principi, 17 Vet. App. 116, 131 (2003); Quirin v. Shinseki, 22 Vet. App. 390, 396 (2009) (noting that clear and undebatable means that the evidence cannot be misinterpreted or misunderstood).

With regard to the existence of a pre-existing condition, at the outset, the Veteran's pre-existing right ear hearing loss was not specifically found in the April 1959 entrance examination.  The Veteran was only noted to have had ear trouble in the April 1959 Report of Medical History for purposes of entrance.  As such, per the applicable statute and regulation, right ear hearing loss was not "noted" at entry.  Thus, an analysis of the presumption of aggravation under 38 U.S.C.A. § 1153 is not required; instead, the Board must analyze the Veteran's claim by way of the presumption of soundness under 38 U.S.C.A. § 1111.

However, with regard to the existence of a preexisting condition, there is nonetheless clear and unmistakable evidence of record that a right ear hearing loss pre-existed the Veteran's service in the military.  See 38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  Most notably, the Veteran's service treatment records include a May 1959 audiogram which showed right ear hearing loss and included a notation that the Veteran reported he had meningitis at age 2 and since that time he had not been able to hear out of the right ear.  The Veteran had repeatedly stated that he had meningitis with ear trouble prior to his entry into service and self-reported such on his report of medical history for purposes of entrance.

In light of the above evidence of record, the Board finds there is clear and unmistakable evidence that right ear hearing loss pre-existed service. 38 U.S.C.A. 
§ 1111; 38 C.F.R. § 3.304(b).  But as stated above, rebutting the presumption of soundness is a two-part analysis.  The Veteran's right ear hearing loss having been shown by clear and unmistakable evidence to pre-exist service, consideration must be given to whether clear and unmistakable evidence exists to show that the disorder was not aggravated during service, to fully rebut the presumption of soundness. Id.  

The Veteran had in-service audiological evaluations during service, at which time auditory thresholds were recorded.  However, because it is unclear whether such thresholds were recorded in using American Standards Association (ASA) units or International Standards Organization-American National Standards Institute (ISO-ANSI) units, the Board will consider the recorded metrics under both standards, relying on the unit measurements most favorable to the Veteran's appeal.  As it relates to VA examinations and VA records, audiological reports were routinely converted from ISO-ANSI results to ASA units until the end of 1975 because the regulatory standard for evaluating hearing loss was not changed to require ISO-ANSI units until September 9, 1975.
 
In light of the above, and where necessary to facilitate data comparison for VA purposes in the decision below, including under 38 C.F.R. § 3.385, audiometric data originally recorded using ASA standards will be converted to ISO-ANSI standard by adding between 5 and 15 decibels to the recorded data as follows:
 
Hertz	250	500	1000	2000	3000	4000	6000	8000
add	15	15	10	10	10	5	10	10

In particular, the Veteran's service treatment records from the Veteran's entrance into military service recorded an auditory examination in May 1959.  Audiological testing at the time revealed converted puretone thresholds in dB for the right ear at 1000, 2000, and 4000 Hz of 60, 75, and 70.  Thereafter, an August 1959 service treatment note indicated the Veteran was being evaluated for hearing problems.  However, the evaluation showed no change in hearing since his last examination in May of that year.  Ultimately, the Veteran's March 1962 Report of Medical Examination for purposes of separation revealed converted puretone thresholds in dB for the right ear at 1000, 2000, and 4000 Hz of 70, 75, and 80.  The converted auditory thresholds show the slightest shift in the Veteran's right ear hearing loss from when he entered service to when he exited.  

The record also includes a VA medical opinion September 2016.  In particular, the September 2016 examiner found the Veteran's history of meningitis as a child resulted in permanent sensorineural hearing loss for the right ear.  The examiner noted there was no significant change in hearing loss for the right ear comparing the entrance audio to the exit audio.  Because there was no significant change in the Veteran's hearing, the examiner found it was less likely than not that the Veteran's right ear hearing loss was due to military exposure.  

Additionally, the record includes an April 2012 private audiological opinion which found the Veteran's hearing problems were most likely caused by his meningitis at 18 months old but also indicated it may have decreased in military service.  While the opinion also seemingly found no aggravation of the Veteran's right ear hearing loss in-service, the provided opinion is speculative in nature.  Additionally, there is no rationale provided to support the opinion.  Therefore, no probative weight can be assigned.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (explaining that "most of the probative value of a medical opinion comes from its reasoning" and that "[n]either a VA medical examination report nor a private medical opinion is entitled to any weight in a service-connection or rating context if it contains only data and conclusions").  

The Board finds the September 2016 VA examiner's opinion regarding aggravation of the condition to be well-reasoned and thorough, having considered the entire record, including service treatment records, as well as the Veteran's historical accounts and providing specific medical evidence as to why the present state of the Veteran's right ear hearing loss supports the conclusion that it was not aggravated in service.  Therefore, this medical opinion warrants probative weight.  Id.

In so finding, consideration has been given to the Veteran's statements regarding any aggravation of his right ear hearing loss due to his service.  Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

However, while the Veteran is competent to report his symptoms, the potential aggravation of a medical condition, such as hearing loss, falls outside the realm of common knowledge of a lay person.  That is, their presence and etiology cannot be determined based on mere personal observation, which comes through sensory perception.  Rather, these are complex medical conditions that typically require clinical diagnosis and medical expertise.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007).

It is not argued or shown that the Veteran is qualified through specialized education, training, or experience to make medical diagnoses or present opinions on complex medical issues.  The Veteran's lay opinion that his pre-existing right ear hearing loss was aggravated by his military service is considered neither competent nor probative evidence supporting his claim.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau, 492 F.3d at 1376-77 (lay persons not competent to diagnose cancer).  

In sum, there is clear and unmistakable evidence from the probative September 2016 VA examination that the Veteran's pre-existing right ear hearing loss was not aggravated by service.  The evidence meets the standard to rebut the presumption of soundness.  Therefore, service connection for right ear hearing loss is denied.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2016).



Increased Rating for Left Ear Hearing Loss

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2016).  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.  

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the veteran, as well as the entire history of the veteran's disability.  38 C.F.R. §§ 4.1, 4.2 (2016); Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  

In deciding this appeal, the Board has considered whether separate ratings for different periods of time, based on the facts found, are warranted, a practice of assigning ratings referred to as "staging the ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999).  

The assignment of a disability rating for hearing impairment is "derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometry evaluations are rendered."  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1993).  Specifically, organic impairment of hearing acuity is rated by using audiological test results, obtained by a state-licensed audiologist, and the basic rating method involves using both the results of controlled speech discrimination tests (Maryland CNC) and the average decibel threshold level as measured by pure tone audiometry tests at the frequencies of 1000, 2000, 3000, and 4000 Hertz .  38 C.F.R. § 4.85(a).  Tests are conducted without hearing aids. 

The rating schedule establishes eleven auditory acuity levels ranging from numeric level I through numeric level XI, obtained by applying the findings to Table VI or VIa.  38 C.F.R. §§ 4.85, 4.86.  The numeric designations for both ears are then applied to Table VII to derive the percentage evaluation, under diagnostic code 6100. 

In addition, 38 C.F.R. § 4.86 applies to exceptional patterns of hearing impairment.  Under its provisions, when the pure tone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hz ) is 55 decibels (dB) or more, the rating specialist will determine the Roman Numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  Each ear will be evaluated separately.  When the puretone threshold is 30 dB or less at 1000 Hz, and 70 dB or more at 2000 Hz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  That numeral will then be elevated to the next higher numeral.  38 C.F.R. § 4.86. 

The Veteran underwent an audiological examination in September 2016.  The examiner diagnosed the Veteran with sensorineural hearing loss.  Audiological testing at the time revealed puretone thresholds in dB for the left ear at 1000, 2000, 3000 and 4000 Hz of 45, 80, 105 and 105 respectively, with an average over those frequencies of 83.75 dB.  The speech recognition score was 70 in the left ear.

An earlier VA audiological examination was performed in November 2012.  Audiological testing at the time revealed puretone thresholds in dB for the left ear at 1000, 2000, 3000 and 4000 Hz of 30, 70, 85, and 105 respectively, with an average over those frequencies of 72 dB.  The speech recognition score was 64 in the left ear.

Applying the results of the VA audiological examinations to Table VI yields a Roman number value of VII in the left ear.  See 38 C.F.R. § 4.85. Applying that value to Table VII, the Veteran's left ear hearing loss disability was correctly evaluated as noncompensably disabling.  Id.  Exceptional patterns discussed in § 4.86 have not been demonstrated either.

The Board notes that also of record is the report from an April 2012 private audiological evaluation, which was conducted during the appeal period.  Although the only the graphic representation of the audiogram was included in the record, with no numeric interpretation provided, the Board finds that as the audiometric results were conveyed in a straightforward graph, it, as the finder of fact, can interpret the chart to determine the numeric values of the puretone values for adjudication purposes.  See Kelly v. Brown, 7 Vet. App. 471 (1995) (holding that the Court could not interpret the results of an audiograph because interpretation requires a factual finding, which is not the role of the Court in the first instance, and further indicating that the Board was empowered to make such factual findings in the first instance).  Furthermore, the Board notes that under governing regulations, testing of hearing loss disability for VA rating purposes must meet specific requirements, to include speech discrimination testing in a controlled setting using a Maryland CNC word list.  There is no indication in the record that the April 2012 private audiological evaluation was conducted in the manner prescribed.  In Savage v. Shinseki, 24 Vet. App. 259 (2011), the Court held that when a private examination report is "unclear" or "not suitable for rating purposes" and the information "reasonably contained in the report otherwise cannot be obtained," VA has a duty to ask the private examiner to clarify the report, request that the claimant obtain the necessary information to clarify the report, or explain why such clarification was not needed.  Here, the Board finds that a remand for clarification of these audiological evaluations is not necessary, as the Board is permitted to interpret the graphical representations contained in audiograms into numerical results (see Kelly, 7 Vet. App. at 474), and will afford the Veteran the benefit of the doubt and assume that the speech discrimination test performed by his private healthcare provider was conducted in a controlled setting using the Maryland CNC test.  

Audiological testing at the time of the April 2012 private evaluation revealed puretone thresholds in dB for the left ear at 1000, 2000, 3000 and 4000 Hz of 35, 70, 90, and 100 respectively, with an average over those frequencies of 76.25.  The speech recognition score was 36 in the left ear.  Applying those results to Table VI yields a Roman number value of IX in the left ear.  See 38 C.F.R. § 4.85.  Applying that value to Table VII, the Veteran's left ear hearing loss disability still results in a noncompensable disability rating.  An exceptional pattern, as discussed in § 4.86, was also not demonstrated.  

With respect to the VA audiology examinations, the audiologist must describe the functional effects caused by a hearing disability in the final report.  Martinak v. Nicholson, 21 Vet. App. 447, 455-456 (2007).  Notably, the Veteran reported losing his job due to his hearing loss in an October 2012 statement.  The Veteran also informed the November 2012 VA examiner that he cannot understand conversations well and has a very difficult time hearing the TV as a result of his hearing loss.  Later, in the September 2016 VA examination, the Veteran informed the examiner that his hearing is getting worse.  He wears hearing aids and has to adjust them higher than average.  These complaints are contemplated by the schedular criteria and do not provide a basis for any rating higher than what is assigned based on application of 38 C.F.R. § 4.85.

The audiometric examinations of record do not support a compensable disability rating for left ear hearing loss disability.  Although the Veteran asserts that his left ear hearing loss disability warrants compensation, the medical evidence prepared by a skilled neutral professional is more probative.  The criteria for rating hearing loss are based on test results as described.  The Veteran offers no information that goes to those criteria.  As such, his unsupported assertion that a compensable rating is warranted is not probative evidence.  In this case, the numeric designations produce a noncompensable disability evaluation. 







(CONTINUED ON THE NEXT PAGE)
ORDER

Service connection for right ear hearing loss is denied.

An initial compensable disability evaluation for service-connected left ear hearing loss is denied.




____________________________________________
A. ISHIZAWAR
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


